Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 15 recites “transmitting wobble parameter instructions” however it is unclear what a “wobble parameter” is, the specification only mentions it (paragraph [0066]) but fails to disclose what they are, how it is measured or how this is different from the pressure sensor readings.  As such this is considered to merely be signals sent from the readings of the pressure sensors. 
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-5 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imboden et al (2007/0179414).
Imboden et al discloses an interactive sex toy (Figure 4) having a main boy upper shell (12A), a main body lower shell (12B) a series of trigger buttons (20, 22) and a printed circuit board (44).
With regard to claim 2, Imboden et al teaches using a motor (46A and 46B).
With regard to claims 3-5 all circuit boards are going to have both conductive and non conductive elements.  
With regard to claim 10, Imboden et al discloses using a battery (48).

7.	Claim(s) 11, 14 -16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abbassi (2003/0036678).
Abbassi discloses a method of using an interactive sex toy that receives physical pressure readings from the toy at a first device; converting physical pressure readings to instructions; transmitting the instructions to a second device and actuating a sex toy with the pressure instructions (abstract; paragraphs [0038]-[0039]).  

With regard to claim 15, as discussed above, this is considered to merely be signals sent from the pressure sensors. 
With regard to claim 16, each of the toys is controlled by the signals sensed by the other user and therefore is controlled by the other user.

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 12-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbassi in view of Kobashikawa et al (2004/0082831).
Abassi discloses the claimed method except for specifically disclosing that the devices are wireless. Kobashikawa et al discloses a similar sexual toy that uses the internet to control such devices and teaches that wireless technology is well known in such devices (paragraph [0011]).  Therefore a modification of Abbassi such that it uses wired or wireless technology would have been obvious to one skilled in the art since both are well known in the art. 
With regard to claim 13. Abbassi fails to specifically disclose that currency is exchanged.  Kobashikawa et al teaches that it is well known to exchange payment or 
With regard to claim 17, Abassi fails to specifically teach several users on a broadcast platform.  Kobashikawa et al discloses (Figures 8 and 10) that there can be several users and using a broadcast platform or the internet to allow multiple users.  Therefore a modification of Abbassi to allow multiple users would have been obvious in view of Kobashikawa et al which teaches that it is well known to have multiple users of sexual toys over the internet.  

10.	Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abassi in view of Imbodden et al.
Abassi discloses the claimed device “trigger buttons” having engagement means or sensors (90, Figure 4) to detect pressure applied and an electronics unit (65) which would inherently include a printed circuit board.  Abassi fails to specifically disclose the body being made of a two piece upper and lower shell.  Imbodden et al discloses a similar sexual toy and teaches that it is well known to construct the device as a two piece device having an upper and lower shell, as discussed above.  Therefore a modification of Abbassi such that the toy is made from a two piece shell would have been obvious to one skilled in the art since it is well known to use such a two piece construction in similar devices.  Further to use any well known type of sensor or engagement means would have been obvious.

Ma and Timmermans are cited to further show the state of the art.



12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728. The examiner can normally be reached generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791